DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 21 January 2021, claims 1-18 are presently pending in the application, of which, claims 1, 7 and 13 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 21 January 2021, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
determining that a backup of a database in an availability group provided by a relational database management system (RDBMS) should be performed, the availability group comprising a node functioning as a primary node and hosting a primary replica of the database, and one or more other nodes functioning as secondary nodes and hosting secondary replicas of the database, 
wherein the primary replica is available for read-write connections and the secondary replicas are available for read-only connections, and 
wherein the availability group is a clusterless availability group in which the one or more other nodes functioning as secondary nodes are not available as automatic failover targets should the primary node become unavailable; 
issuing, to a node in the availability group, a command to obtain a globally unique identifier (GUID) of the availability group; and 
directing, for an initial backup of the database, the node to backup a replica of the database being hosted by the node, the directing for the initial backup comprising instructing the node to index the initial backup against the GUID of the availability group.
These limitations recite certain methods of organizing human activity, such as commercial or legal interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. This represents a marketing or sales activity which is a commercial or legal interaction and falls under certain methods of organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-6 also do not integrate the abstract idea into a practical application. Notably, claims 2-6 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-6 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-6 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-6 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-6 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 7-12 appear to include similar subject matter as in claims 1-6 as discussed above. More specifically, independent claim 7 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-6 equally apply and therefore stand rejected.

Claims 13-18 appear to include similar subject matter as in claims 1-6 as discussed above. More specifically, independent claim 13 additionally recites a non-transitory computer readable media, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-6 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Brahmadesam, Murali, et al (U.S. 10,929,428, filed 12 March 2018, and claims the benefit of U.S. Provisional 62/590,217, filed 22 November 2017, and known hereinafter as Brahmadesam).

As per claim 1, Brahmadesam teaches a method comprising:
determining that a backup of a database in an availability group provided by a relational database management system (RDBMS) should be performed (e.g. Brahmadesam, see Figure 2, column 8, line 36 to column 9, 25, which discloses a system architecture that includes database services in a cloud based computing storage system in which replicated database services are provided.), the availability group comprising a node functioning as a primary node and hosting a primary replica of the database, and one or more other nodes functioning as secondary nodes and hosting secondary replicas of the database (e.g. Brahmadesam, see Figure 3, column 11, line 50 to column 5, line 25, which discloses a database system that includes a plurality of nodes, where each node may include a head node (e.g. primary node), a target node (e.g. secondary node) and a replication system that allows one or more database clients that have access to a plurality of head nodes that may perform various database functions, including replicating, logging, recovery, etc.), 
wherein the primary replica is available for read-write connections and the secondary replicas are available for read-only connections (e.g. Brahmadesam, see column 11, line 60 to column 13, line 25, which discloses each database instance may include a database head node that receives a request and may route a read request and/or redo log request to various storage nodes.), and 
wherein the availability group is a clusterless availability group in which the one or more other nodes functioning as secondary nodes are not available as automatic failover targets should the primary node become unavailable (e.g. Brahmadesam, see column 11, line 60 to column 13, line 25, which discloses availability zones are provides where one, two, or three copies of the data or change logs may be stored in different zones, where such copies may or not be available according to a configuration or application-specific durability preference.); 
issuing, to a node in the availability group, a command to obtain a globally unique identifier (GUID) of the availability group (e.g. Brahmadesam, see column 13, line 1 to column 15, line 25, which discloses GUIDs are identified in the log record types, where the log records include additional metadata that may be issued by the database client.); and 
directing, for an initial backup of the database, the node to backup a replica of the database being hosted by the node, the directing for the initial backup comprising instructing the node to index the initial backup against the GUID of the availability group (e.g. Brahmadesam, see column 9, line 5 to column 11, line 25, which discloses each log structured storage may allow backup, restore, snapshot, point-in-time recovery, and volume growth operation to be performed more efficiently, based on the availability zones in the different regions.).

As per claim 7, Brahmadesam teaches a system comprising: 
a processor (e.g. Brahmadesam, Figure 12, which discloses a processor.); and 
memory configured to store one or more sequences of instructions which, when executed by the processor (e.g. Brahmadesam, Figure 12, which discloses a processor coupled to memory.), cause the processor to carry out the steps of: 
determining that a backup of a database in an availability group provided by a relational database management system (RDBMS) should be performed (e.g. Brahmadesam, see Figure 2, column 8, line 36 to column 9, 25, which discloses a system architecture that includes database services in a cloud based computing storage system in which replicated database services are provided.), the availability group comprising a node functioning as a primary node and hosting a primary replica of the database, and one or more other nodes functioning as secondary nodes and hosting secondary replicas of the database (e.g. Brahmadesam, see Figure 3, column 11, line 50 to column 5, line 25, which discloses a database system that includes a plurality of nodes, where each node may include a head node (e.g. primary node), a target node (e.g. secondary node) and a replication system that allows one or more database clients that have access to a plurality of head nodes that may perform various database functions, including replicating, logging, recovery, etc.), 
wherein the primary replica is available for read-write connections and the secondary replicas are available for read-only connections (e.g. Brahmadesam, see column 11, line 60 to column 13, line 25, which discloses each database instance may include a database head node that receives a request and may route a read request and/or redo log request to various storage nodes.), and 
wherein the availability group is a clusterless availability group in which the one or more other nodes functioning as secondary nodes are not available as automatic failover targets should the primary node become unavailable (e.g. Brahmadesam, see column 11, line 60 to column 13, line 25, which discloses availability zones are provides where one, two, or three copies of the data or change logs may be stored in different zones, where such copies may or not be available according to a configuration or application-specific durability preference.); 
issuing, to a node in the availability group, a command to obtain a globally unique identifier (GUID) of the availability group (e.g. Brahmadesam, see column 13, line 1 to column 15, line 25, which discloses GUIDs are identified in the log record types, where the log records include additional metadata that may be issued by the database client.); and 
directing, for an initial backup of the database, the node to backup a replica of the database being hosted by the node, the directing for the initial backup comprising instructing the node to index the initial backup against the GUID of the availability group (e.g. Brahmadesam, see column 9, line 5 to column 11, line 25, which discloses each log structured storage may allow backup, restore, snapshot, point-in-time recovery, and volume growth operation to be performed more efficiently, based on the availability zones in the different regions.).

As per claim 13, Brahmadesam teaches a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method comprising: 
determining that a backup of a database in an availability group provided by a relational database management system (RDBMS) should be performed (e.g. Brahmadesam, see Figure 2, column 8, line 36 to column 9, 25, which discloses a system architecture that includes database services in a cloud based computing storage system in which replicated database services are provided.), the availability group comprising a node functioning as a primary node and hosting a primary replica of the database, and one or more other nodes functioning as secondary nodes and hosting secondary replicas of the database (e.g. Brahmadesam, see Figure 3, column 11, line 50 to column 5, line 25, which discloses a database system that includes a plurality of nodes, where each node may include a head node (e.g. primary node), a target node (e.g. secondary node) and a replication system that allows one or more database clients that have access to a plurality of head nodes that may perform various database functions, including replicating, logging, recovery, etc.), 
wherein the primary replica is available for read-write connections and the secondary replicas are available for read-only connections (e.g. Brahmadesam, see column 11, line 60 to column 13, line 25, which discloses each database instance may include a database head node that receives a request and may route a read request and/or redo log request to various storage nodes.), and 
wherein the availability group is a clusterless availability group in which the one or more other nodes functioning as secondary nodes are not available as automatic failover targets should the primary node become unavailable (e.g. Brahmadesam, see column 11, line 60 to column 13, line 25, which discloses availability zones are provides where one, two, or three copies of the data or change logs may be stored in different zones, where such copies may or not be available according to a configuration or application-specific durability preference.); 
issuing, to a node in the availability group, a command to obtain a globally unique identifier (GUID) of the availability group (e.g. Brahmadesam, see column 13, line 1 to column 15, line 25, which discloses GUIDs are identified in the log record types, where the log records include additional metadata that may be issued by the database client.); and 
directing, for an initial backup of the database, the node to backup a replica of the database being hosted by the node, the directing for the initial backup comprising instructing the node to index the initial backup against the GUID of the availability group (e.g. Brahmadesam, see column 9, line 5 to column 11, line 25, which discloses each log structured storage may allow backup, restore, snapshot, point-in-time recovery, and volume growth operation to be performed more efficiently, based on the availability zones in the different regions.).

As per claims 2, 8, and 14, Brahmadesam teaches the method of claim 1, the system of claim 7, and the computer program product of claim 13, respectively, wherein the GUID of the availability group is generated and assigned to the availability group by the RDBMS (e.g. Brahmadesam, see column 13, line 1 to column 15, line 25, which discloses GUIDs are identified in the log record types, where the log records include additional metadata that may be issued by the database client.).

As per claims 3, 9, and 15, Brahmadesam teaches the method of claim 1, the system of claim 7, and the computer program product of claim 13, respectively, wherein the node in the availability group is a first node and the method further comprises: 
directing, for a subsequent backup of the database, a second node in the availability group to backup a replica of the database being hosted by the second node, the directing for the initial backup comprising instructing the second node to index the subsequent backup against the GUID of the availability group (e.g. Brahmadesam, see column 9, line 5 to column 11, line 25, which discloses each log structured storage may allow backup, restore, snapshot, point-in-time recovery, and volume growth operation to be performed more efficiently, based on the availability zones in the different regions.), and 
wherein the initial backup of the database comprises a full backup, and the subsequent backup of the database comprises a differential backup (e.g. Brahmadesam, see column 11, line 60 to column 13, line 25, which discloses each database instance may include a database head node that receives a request and may route a read request and/or redo log request to various storage nodes.).

As per claims 4, 10, and 16, Brahmadesam teaches the method of claim 3, the system of claim 9, and the computer program product of claim 15, respectively, further comprising:
linking the initial and subsequent backups of the database using the GUID of the availability group (e.g. Brahmadesam, see column 13, line 1 to column 15, line 25, which discloses GUIDs are identified in the log record types, where the log records include additional metadata that may be issued by the database client.).

As per claims 5, 11, and 17, Brahmadesam teaches the method of claim 1, the system of claim 7, and the computer program product of claim 13, respectively, wherein the GUID of the availability group is different from a name of the node and a name assigned to the availability group by a user (e.g. Brahmadesam, see column 13, line 1 to column 15, line 25, which discloses GUIDs are identified in the log record types, where the log records include additional metadata that may be issued by the database client.).

As per claims 6, 12, and 18, Brahmadesam teaches the method of claim 1, the system of claim 7, and the computer program product of claim 13, respectively, wherein after the initial backup of the database is completed, the database is forced by a user to failover to another node in the availability group, the other node being a second node, and the method further comprises: 
issuing, to the second node in the availability group, a command to obtain the GUID of the availability group (e.g. Brahmadesam, see column 13, line 1 to column 15, line 25, which discloses GUIDs are identified in the log record types, where the log records include additional metadata that may be issued by the database client.); and 
directing, for a subsequent backup of the database, the second node to backup a replica of the database being hosted by the second node, the directing for the subsequent backup comprising instructing the second node to index the subsequent backup against the GUID of the availability group (e.g. Brahmadesam, see column 9, line 5 to column 11, line 25, which discloses each log structured storage may allow backup, restore, snapshot, point-in-time recovery, and volume growth operation to be performed more efficiently, based on the availability zones in the different regions.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 4, 2022